374 F. Supp. 2d 106 (2005)
Wahidof Abdul MOKIT, Petitioner,
v.
George W. BUSH, et al., Respondents.
No. CIV.A. 05-0621PLF.
United States District Court, District of Columbia.
June 16, 2005.
Bridget McCormack, Michigan Clinical Law Program, Ann Arbor, MI, for Petitioner.
Terry Marcus Henry, Preeya M. Noronha, U.S. Department of Justice Civil Division, Washington, DC, for Respondents.

ORDER
PAUL L. FRIEDMAN, District Judge.
This matter is before the Court on petitioner's motion for a preliminary injunction preventing respondents from rendering petitioner into the custody of his native Tajikistan or any other foreign country, and on respondents' motion to stay proceedings pending appeal of related cases. Both parties state in their briefs that they consent to entry in this case of the Protective Orders entered by Judge Joyce Hens Green in other habeas cases arising from detentions at Guantanamo Bay. Upon consideration of the arguments of the parties and the full record in this case, it is hereby
ORDERED that the Amended Protective Order and Procedures for Counsel Access to Detainees at the United States Naval Base in Guantanamo Bay, Cuba, first issued on November 8, 2004; the Order Addressing Designation Procedures for "Protected Information" entered on November 10, 2004; and the Order Supplementing and Amending Filing Procedures Contained in November 8, 2004 Amended Protective Order, issued on December 13, 2004, in the In re Guantanamo Bay Detainee Cases, Civil No. 02-0299, et al., by Judge Joyce Hens Green shall apply in this case; it is
FURTHER ORDERED that [3] respondents' Motion to Stay Proceedings Pending Related Appeals and for Continued Coordination is GRANTED in part. This case is STAYED pending resolution of all appeals in In re Guantanamo Detainee Cases, 355 F. Supp. 2d 443 (D.D.C.2005), and Khalid v. Bush, 355 F. Supp. 2d 311 (D.D.C.2005). This stay shall not, however, prevent the parties from continuing to avail themselves of the procedures set forth in the Protective Order, nor shall it relieve the government of any obligation to provide petitioner with a factual return while the appeals of related cases are pending, nor shall it bar the filing or disposition of any motion for emergency relief; it is
FURTHER ORDERED that respondents shall file a factual return regarding petitioner Wahidof Abdul Mokit within ninety (90) days of the entry of this Order or within ninety (90) days of the conclusion of any Combatant Status Review Tribunal proceeding, whichever is later; it is
FURTHER ORDERED that the respondents, their agents, servants, employees, confederates, and any persons acting in concert or participation with them, or having actual or implicit knowledge of this Order by personal service or otherwise, may not remove petitioner from the Guantanamo Bay Naval Base unless this court and counsel for petitioners receive thirty days' advance notice of such removal; and it is
FURTHER ORDERED that [5] Petitioners' Motion for Preliminary Injunction is DENIED as moot.
SO ORDERED.